Citation Nr: 0618531	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-27 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cardiovascular 
disability secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in July 2004.  In July 2004, 
the veteran requested to attend a hearing to be conducted by 
a Veteran's Law Judge at a RO.  In September 2005, the 
veteran indicated that he no longer desired to attend his 
requested hearing.  

In his July 2004 substantive appeal, the veteran referred to 
a respiratory disability.  This matter is referred to the RO 
for clarification and any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidence of record demonstrates that the veteran is in 
receipt of Social Security disability compensation.  A 
January 1995 clinical record references that the veteran was 
receiving "SSI/SSD."  The Social Security decision upon 
which this award is based and the underlying medical records 
have not been associated with the claims file.  The Board 
finds that these records must be obtained.  VA has a 
statutory duty to obtain these records.  38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims has held that VA has a 
duty to acquire both the Social Security Administration 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes these records might shed additional light on when the 
veteran's myocardial infarction occurred. 

The veteran has alleged that he experienced a myocardial 
infarction in 1995 while working in a VA compensated work 
therapy (CWT) program.  The records documenting the CWT have 
not been associated with the claims file.  Two attempts to 
obtain additional medical records of the veteran including 
CWT records from the VA Medical Center (VAMC) at Loma Linda 
were without success.  However, in May 2005, the veteran 
reported that his medical records were at the Portland, 
Oregon, VAMC.  The Board finds an attempt must be made to 
obtain these records.  

In support of his claim, the veteran has submitted a 
statement from Karole S. M. Avila, M.D. dated in July 2003.  
Dr. Avila opined that, based on the veteran's medical history 
and sequence of events experienced, it was more likely than 
not that his PTSD precipitated his cardiovascular disease.  
On the other hand, in March 2003, the chief of the cardiology 
section of a VA medical facility that stress had been shown 
to be associated with an increased risk of having a coronary 
event, but further opined that the veteran had several "more 
powerful risk factors" for coronary artery disease including 
age, male sex, current smoking and hyperlipidemia.   He noted 
that these factors were sufficient in many patients to cause 
coronary artery disease without any component of stress.  He 
reported, therefore, that is was impossible for him to be any 
more specific in the veteran's case than to say that stress 
possibly played some role in the development of coronary 
artery disease.  The Board believes that additional medical 
development of the relationship, if any, between the 
veteran's PTDS and cardiovascular disease should be 
undertaken to allow for informed appellate review. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
view of the need to remand the case for reasons set forth 
above, the Board believes it appropriate to also direct that 
appropriate action be undertaken to deal with the holding of 
the Court in Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective notice 
which informs the veteran of the 
information or evidence needed to comply 
with the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the veteran's medical records 
and CWT records which are reportedly at 
the VAMC in Portland, Oregon.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  After the above development is 
completed to the extent possible, 
scheduled the veteran for an appropriate 
VA examination (if possible by an 
examiner who has not already examined the 
veteran) to determine the nature, extent 
and etiology of any cardiovascular 
disability and to specifically address 
any causal relationship to the veteran's 
PTSD.  The claims file should be sent to 
the examiner for review in connection 
with the examination.  

All necessary testing should be 
accomplished.  As to any cardiovascular 
disorder which is medically diagnosed, 
the examiners should provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such current 
cardiovascular disorder is proximately 
due to, or has been aggravated by, the 
veteran's service connected PTSD.  The 
reasons for agreeing, or disagreeing, 
with the July 2003 opinion by Karole S. 
M. Avila, M.D. should be furnished. 

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



